Being unable to interpret the order appealed from as do the majority of the court, I am constrained to dissent.
The statute, § 7945 of the Compiled Laws of 1913, provides:
"With all orders granting or refusing a new trial the judge shall file a written memorandum concisely stating the different grounds on which his ruling is based, and unless the insufficiency or unsatisfactory nature of the evidence is expressly stated in such memorandum, as a reason for granting the new trial, it shall be presumed, on appeal, that it was not on that ground."
We have held that where no memorandum is filed with an order granting a new trial and the order itself recites that the court is of *Page 606 
the opinion the evidence is insufficient to support the verdict, the supreme court, in reviewing the order, must assume that the trial court determined the evidence to be insufficient. Kavanaugh v. Nestler, 45 N.D. 376, 177 N.W. 647. In the instant case no memorandum was filed, but the trial court signed an order containing the following: "That the defendant was entitled upon his motion to a directed verdict upon all of the evidence set forth by the parties to said action." Instead of granting a judgment notwithstanding the verdict, as the court was authorized and directed by statute to do if it then appeared that the defendant was entitled to have had granted the motion for a directed verdict (§ 7643, Compiled Laws of 1913, as amended by chapter 133, Session Laws of 1921 and chapter 335, Session Laws of 1923), the judge ordered a new trial. This order, in light of the statutes referred to, in my judgment, shows plainly that the trial court thought the evidence insufficient to support the verdict rendered in favor of the plaintiff and that on this account a new trial was awarded. It amounts to an expression of judicial opinion as to the sufficiency of the evidence.
I think the expression in the order in question that the defendant was entitled upon all of the evidence to a directed verdict is an express statement that the evidence is insufficient to support a verdict for the opposite party within the statute, § 7945, supra. The case does not seem to me to be distinguishable in principle from Kavanaugh v. Nestler, supra. While the words used in the orders in the two cases are somewhat different, in my opinion they are substantially the same in meaning. Each order conveys the thought that a new trial is granted on account of the insufficiency of the evidence to support the verdict.